Winborne, J.
The record on this appeal reveals error affecting substantive rights of the defendants, and entitles each of them to a new trial.
The evidence introduced is sufficient to justify and require the submission to the jury under proper charge of the court, as to the defendant Harley Robinson, the plea of self-defense, and as to the defendant Wendell Reed, the pleas of self-defense, fighting in the necessary defense of his stepfather, and the right and duty of interfering as a private citizen to prevent a felonious assault. In the light of respective pleas the defendants insist that in the charge to the jury the court below erred in two respects: (1) In charging that “if he engaged in the controversy, whether a fist fight or what not, freely and voluntarily, or if he used .language calculated to bring on a controversy and it does so, the law says he cannot plead the perfect self-defense, because to recognize his right to do so would make him the author of his own wrong,” and (2) in failing “to state in a plain and correct manner the evidence given in the case and declare and explain the law arising thereon” as required by statute. O. S., 564. These assignments are well taken.
The intentional killing of a human being with a deadly weapon implies malice and, if nothing else appears, constitutes murder in the second degree. When this implication is raised by an admission or proof of the fact of killing, the burden is on the defendant to show to the satisfaction of the jury facts and circumstances sufficient to reduce the homicide to manslaughter or to excuse it. S. v. Capps, 134 N. C., 622, 46 S. E., 730; S. v. Quick, 150 N. C., 820, 64 S. E., 168; S. v. Gregory, 203 N. C., 528, 166 S. E., 387; S. v. Terrell, 212 N. C., 145, 193 S. E., 161.
*279The plea of self-defense or excusable homicide rests upon necessity, real or apparent. In S. v. Marshall, 208 N. C., 127, 179 S. E., 427, the principle is clearly stated: “The decisions are to this effect:
“1. That one may kill in defense of himself, or his family, when necessary to prevent death or great bodily harm. S. v. Bryson, 200 N. C., 50, 156 S. E., 143; S. v. Bost, 192 N. C., 1, 133 S. E., 176; S. v. Johnson, 166 N. C., 392, 81 S. E., 941; S. v. Gray, 162 N. C., 608, 77 S. E., 833.
“2. That one may kill in defense of himself, or his family, when not actually necessary to prevent death or great bodily harm, if he believes it to be necessary and has a reasonable ground for the belief. S. v. Barrett, 132 N. C., 1005, 43 S. E., 832.
“3. That the reasonableness of this belief or apprehension must be judged by the facts and circumstances as they appeared to the party charged at the time of the killing. S. v. Blackwell, 162 N. C., 672, 78 S. E., 316.
“4. That the jury and not the party charged is to determine the reasonableness of the belief or apprehension upon which he acted. S. v. Nash, 88 N. C., 618.”
For application of the principle, see S. v. Barrett, supra; S. v. Cox, 153 N. C., 638, 69 S. E., 419; S. v. Blackwell, supra; S. v. Johnson, supra; S. v. Hand, 170 N. C., 703, 86 S. E., 1005; S. v. Robinson, 188 N. C., 784, 125 S. E., 617; S. v. Waldroop, 193 N. C., 12, 135 S. E., 165; S. v. Bryson, 200 N. C., 50, 156 S. E., 143; S. v. Marshall, supra; S. v. Koutro, 210 N. C., 144, 185 S. E., 682; S. v. Reynolds, 212 N. C., 37, 192 S. E., 870; S. v. Terrell, supra; S. v. Holland, 193 N. C., 713, 138 S. E., 8; S. v. Glenn, 198 N. C., 79, 150 S. E., 663; S. v. Kirkman, 208 N. C., 719, 182 S. E., 498.
In S. v. Barrett, supra, it is stated: “The defendant’s conduct must be judged by the facts and circumstances as they appeared to him at the time he committed the act, and it should be ascertained by the jury, under evidence and proper instructions of the court, whether he had a reasonable apprehension that he was about to lose his life or to receive enormous bodily harm. The reasonableness of his apprehension must always be for the jury, and not the defendant, to pass upon, but the jury must form its conclusion from the facts and circumstances as they appeared to the defendant at the time he committed the alleged criminal act. If his adversary does anything which is calculated to excite in his mind, while in the exercise of ordinary firmness, a reasonable apprehension that he is about to assault him and to take his life or to inflict great bodily harm, it would seem that the law should permit him to act in obedience to the natural impulse of self-preservation and to defend himself against what he supposes to be a threatened attack, even though it turns out afterwards that he was mistaken: Provided, always, the jury *280finds that bis apprehension was a reasonable one, and that be acted witb ordinary firmness.”
In S. v. Blevins, 138 N. C., 668, 50 S. E., 763, it is said: “Where a man is without fault, and a murderous assault is made upon him, an assault with intent to kill, he is not required to retreat, but may stand his ground, and if he kill his assailant and it is necessary to do so in order to save his own life or protect his person from great bodily harm, it is excusable homicide, and will be so held.” S. v. Lucas, 164 N. C., 471, 79 S. E., 674; S. v. Ray, 166 N. C., 420, 81 S. E., 1087; S. v. Bost, supra; S. v. Hardee, 192 N. C., 533, 135 S. E., 345; S. v. Waldroop, supra; S. v. Dills, 196 N. C., 457, 146 S. E., 1; S. v. Thornton, 211 N. C., 413, 190 S. E., 758; S. v. Terrell, supra.
In S. v. Johnson, 184 N. C., 637, 113 S. E., 617, Wallcer, J., speaking to the question for the Court, said: “It all comes to this, that if the jury finds that the prisoner did not fight willingly, except in the sense that he was compelled to do so in order to defend himself, and was himself without fault,, and he was feloniously or murderously attacked by the deceased, so that it reasonably appeared to him and he believed that his life was in danger, or that he was about to receive great bodily harm, his right of self-defense was in such case, if found by the jury, complete and justifiable, and if he slew his adversary under such circumstances the jury should acquit him.”
To have the benefit of self-defense the assaulted party must show to the satisfaction of the jury that he is free from blame in the matter, that the assault upon him was with felonious purpose, and that he took life only when it reasonably appeared to him to be necessary to protect himself from death or great bodily harm. S. v. Blevins, supra; S. v. Lucas, supra; S. v. Dove, 156 N. C., 653, 72 S. E., 792.
1. The question arises, Were the defendants or either of them without fault in bringing on the difficulty? The court, in the portion of the charge to which exception is taken, told the jury that he would be at fault “if he used language calculated to bring on a controversy and it does so.” This is error. The test, did he use language calculated and intended to bring on a fight and a fight ensues. Speaking of an affray, in the case of S. v. Perry, 50 N. C., 9, the court said: “If one person, by such abusive language toward another as is calculated and intended to bring on a fight, induces that other to strike him he is guilty, though he may be unable to return the blow.” S. v. Robbins, 78 N. C., 431; S. v. Davis, 80 N. C., 351; S. v. Fanning, 94 N. C., 940; S. v. Rowe, 155 N. C., 436, 71 S. E., 332; S. v. Lancaster, 169 N. C., 284, 84 S. E., 529; S. v. Crisp, 170 N. C., 785, 87 S. E., 511.
In S. v. Rowe, supra, a homicide case, the Court said: “Whether language is provocative or not cannot always be determined by a mere consideration of the words by themselves. It is sometimes necessary, in *281order to ascertain tbe meaning of intention of the speaker, or the probable effect of what is said upon the person to whom he has spoken, that we should view them in their proper setting — the circumstances and surroundings of the parties, their previous relations to each other, and the state of their feelings. What is said by a friend may pass unnoticed, while if the same words are uttered by an enemy they are like a spark, though small it be, falling into powder, and the explosion quickly follows. In such a case a single word, though apparently innocent and harmless, will arouse the human passions of anger and resentment.” And, continuing, “The court properly instructed the jury to consider the evidence and decide whether or not the words were calculated and intended to bring on a fight.”
In S. v. Crisp, supra, Holce, J., said: “In some of the decisions on the subject it has been stated as a very satisfactory test that this right of perfect self-defense will be denied in cases where, if a homicide had not occurred, a defendant would be guilty of a misdemeanor involving a breach of the peace by reason of the manner in which he had provoked or entered into a fight. Under our decisions such a position would exist: (a) Whenever one has wrongfully assaulted another or committed a battery upon him; (b) when one has provoked a present difficulty by language or conduct towards another that is calculated and intended to bring it about. . . . And, in this connection, it is properly held that language may have varying significance from difference of time and circumstances, and the question is very generally for the determination of the jury.”
2. The charge failed to advert to and explain the law with reference to substantive rights of each of the defendants. As to both defendants the court below declared the law as to when they could not plead the perfect self-defense. Having done so, he should have gone further and told the jury that the right of selfydefense may be restored to one who has started a fight, or entered into it willingly, by quitting in good faith and giving his adversary notice of such action on his part. S. v. Pollard, 168 N. C., 116, 83 S. E., 161; S. v. Kennedy, 169 N. C., 326, 85 S. E., 42; S. v. Bost, 189 N. C., 639, 127 S. E., 926.
As to the defendant Wendell Eeed, the court failed to charge the law with respect to both (a) his right to fight in the necessary defense of his stepfather, and (b) his right and duty as a private citizen to interfere to prevent a felonious assault. Each right is recognized in the decisions of this Court.
(a) In S. v. Johnson, 75 N. C., 174, Bynum, J., said: “The proposition is true that the wife has the right to fight in the necessary defense of the husband, the child in defense of his parent, the servant in defense of the master, and reciprocally; but the act of the assistant must have the same construction in such eases as the act of the assisted party *282should have bad if it bad been done by himself, for they are in a mutual relation one to another.” S. v. Brittain, 89 N. C., 482, at p. 504; S. v. Bullock, 91 N. C., 614; S. v. Greer, 162 N. C., 640, 78 S. E., 310; Roberson v. Stokes, 181 N. C., 59, 106 S. E., 151; S. v. Maney, 194 N. C., 34, 138 S. E., 441.
In S. v. Dills, 196 N. C., 457, 146 S. E., 1, it is stated: “Allen Dills contends that he shot the deceased in self-defense and his wife contended that she was engaged in defending her husband. Whether she aided him in an unlawful assault or only in his lawful defense is a matter which should have been explained and submitted to the jury.” S. v. Cox, 153 N. C., 638, 69 S. E., 419; S. v. Greer, supra; S. v. Gaddy, 166 N. C., 341, 81 S. E., 608.
(b) If the defendant Wendell Reed had a well-grounded belief that a felonious assault was about to be committed on the defendant Harley Robinson, he had the right and it was his duty as a private citizen to interfere to prevent the supposed crime. The principle of law is well settled in this State. S. v. Rutherford, 8 N. C., 456; S. v. Roane, 13 N. C., 58; S. v. Clark, 134 N. C., 698, 47 S. E., 36.
The failure of the court to instruct the jury on substantive features of the case arising on the evidence is prejudicial error. This is true even though there is no special prayer for instructions to that effect. S. v. Merrick, 171 N. C., 788, 88 S. E., 501; S. v. Bost, supra; S. v. Thornton, supra; School Dist. v. Alamance County, 211 N. C., 213, 193 S. E., 31.
As the case goes back for a new trial for the errors treated, other exceptions upon which defendants rely need not be considered. S. v. Stevenson, 212 N. C., 648, 194 S. E., 81, and cases therein cited.
For the reason stated the defendants are entitled to a
New trial.